IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


A.J. B.                                      : No. 148 WAL 2018
                                             :
       v.                                    :
                                             :
A.G.B., now A.M.G.                           : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
_________________                            :
                                             :
D.K.                                         :
                                             :
       v.                                    :
                                             :
A.B. and A.G.B., now A.M.G.                  :
                                             :
Petition of: A.J.B.                          :
                                             :
                                             :


                                       ORDER



PER CURIAM

        AND NOW, this 2nd day of November, 2018, the Petition for Allowance of Appeal

is DENIED.